Scott, J.,

delivered the opinion of the Court.

Milam obtained a judgment in the County Court against Mary Swan and JB. H. Hinkson, administrators of John Swan, deceased. Not obtaining satisfaction of his judgment, he, under the 14th section of the. 5th article of the administration law, sued out a scire facias agáinst the plaintiffs in error, who were the sureties of Swan and Hinkson, the administratrix and administrator. In a trial on the scire facias, judgment want *604against Milam, from which he appealed to the Circuit Court. In'the Circuit Court, the judgment of the County Court was reversed and Mi-lam obtained judgment, on which this writ of error is sued out.
Under this state of facts, the question arises whether an appeal, by the administration law of 1835, lay on the judgment on the scire facias from the County to the Circuit Court. Upon an examination of the statute of 1835, it will be found that it carefully enumerates all the cases in which appeals in a course of administration may be taken from the County to the Circuit Court, and it provides that, in all cases not enumerated, the judgment of the County Court shall be final. This is a proceeding not enumerated as one in which an appeal will lie. There is no hardship in this on Milam; he had two remedies — one by action on the bond, and the other by scire facias against the securities. In the one, he might have had the proceedings revised — in the other, he could not; if he adopted that in which he was deprived of an appeal, he cannot now complain. The act of 1835 is changed by the late revision in regard to cases in which appeals will lie from the County to the Circuit Court in administrations.
There was another question of some importance in this case, in relation to which we refrain from an expression of opinion, as the court was not full when it was argued.
Judge Napton concurring,
the judgment will be reversed.